Case: 2:18-cv-00908-SDM-SLO Doc #: 134 Filed: 07/26/21 Page: 1 of 13 PAGEID #: 1446




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

  RICARDO VERNAIR
  DODSON,
                                          :
                     Plaintiff,
                                                Case No. 2:18-cv-908
                                                Judge Sarah D. Morrison
        v.
                                                Magistrate Judge Sharon L.
                                                Ovington
  GARY C. MOHR, et al.,                   :

                     Defendants.


                              OPINION AND ORDER

       Plaintiff Ricardo Vernair Dodson, a state prison inmate proceeding without

 the assistance of counsel, brought this action under 42 U.S.C. § 1983 against a

 number of Defendants associated with the Ohio Department of Rehabilitation and

 Corrections (“ODRC”) and the Ohio Adult Parole Authority (“OAPA” or “Parole

 Board”). On February 19, 2021, Magistrate Judge Ovington issued a Report and

 Recommendation recommending that summary judgment be entered in favor of

 Defendants on Mr. Dodson’s sole remaining claim that, in July 2018, Defendants

 violated his constitutional right to meaningful parole consideration. (ECF No. 122.)

 Mr. Dodson filed his Objections to the Magistrate Judge’s Report and

 Recommendation (Objs., ECF No. 127) and Defendants filed a Response (ECF No.

 128). Mr. Dodson has since filed several supplemental motions, including a Motion

 for Leave to Supplement the Summary Judgment Record (ECF No. 125), a Motion

 for Leave to File Out of Time Reply and Objection to Defendants’ April 16, 2021
Case: 2:18-cv-00908-SDM-SLO Doc #: 134 Filed: 07/26/21 Page: 2 of 13 PAGEID #: 1447




 Response to Plaintiff’s Objections (ECF No. 130), and two motions related to a May

 17, 2021 decision of the OAPA (ECF Nos. 131, 132).

       For the reasons set forth below, the Court OVERRULES Mr. Dodson’s

 objections (ECF No. 127) and ADOPTS and AFFIRMS the Magistrate Judge’s

 Report and Recommendation (ECF No. 122).

 I.    BACKGROUND

       In 1991, Mr. Dodson was convicted of rape and, in a separate case, of

 kidnapping, rape, and attempted rape. (ECF No. 83-2, 1.) He was sentenced to “an

 indeterminate sentence of 56 to 130 years.” (ECF No. 46, ¶ 12.) In 2000, and every

 three years since, Mr. Dodson has appeared before the Parole Board. On each

 occasion, he was denied parole.

       Mr. Dodson’s sole remaining claim centers on his July 2018 parole

 proceedings, and the resulting denial of parole. After the July 2018 proceedings, Mr.

 Dodson received a copy of the Parole Board’s Decision and Minutes. (ECF No. 83-2,

 PAGEID # 869–70.) That document reflects the Parole Board’s conclusions that:

       There is substantial reason to believe that the inmate [(Mr. Dodson)]
       will engage in further criminal conduct, or that the inmate will not
       conform to such conditions of release as may be established under
       [Ohio’s Administrative Code;]

       There is substantial reason to believe that due to the serious nature of
       the crime, the release of the inmate into society would create undue risk
       to public safety, or that due to the serious nature of the crime, the
       release of the inmate would not further the interest of justice or be
       consistent with the welfare and security of society.

 (Id., PAGEID # 869.) The Parole Board further reasoned:

       Inmate Dodson has been assessed as having an elevated risk for
       reoffending. Inmate Dodson’s case is aggravated by the case-specific

                                          2
Case: 2:18-cv-00908-SDM-SLO Doc #: 134 Filed: 07/26/21 Page: 3 of 13 PAGEID #: 1448




        factors of violence, brutality, multiple occurrences, multiple victims, and
        extensive victimization. Inmate Dodson has completed some relevant
        programs to address his risk factors for reoffending; however, the
        serious nature of the crimes and the aggravated circumstances in the
        offenses do outweigh the efforts presented by inmate Dodson. The
        aggravating circumstances in this case lead the Board to concluded that
        release would demean the seriousness of the offenses and not further
        the interest of justice. After weighing relevant factors, the Board does
        not consider the Inmate suitable for release at this time and assesses a
        three year continuance.

 (Id.) The Parole Board’s Vote Sheet from that proceeding, which is not typically

 provided to the subject inmate, reflects some additional details related to the

 offense conduct, Mr. Dodson’s criminal history, behavior and programming while

 incarcerated, release plan, offender change, general observations, and final action

 and rationale. (Id., PAGEID # 871–73.)

 II.    STANDARD OF REVIEW

        If a party objects within the allotted time to a report and recommendation,

 the Court “shall make a de novo determination of those portions of the report or

 specified proposed findings or recommendations to which objection is made.” 28

 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b). Upon review, the Court “may

 accept, reject, or modify, in whole or in part, the findings or recommendations made

 by the magistrate judge.” 28 U.S.C. § 636(b)(1).

 III.   ANALYSIS

        Mr. Dodson makes the following objections to the Magistrate Judge’s Report

 and Recommendation. The objections are presented as written and as numbered:

           A. The Magistrate Judge abused her discretion and erred as a matter of
              law where she erroneously-improperly failed to correctly apply the
              burden of proof standard as set forth in State ex rel. Keith v. Ohio


                                            3
Case: 2:18-cv-00908-SDM-SLO Doc #: 134 Filed: 07/26/21 Page: 4 of 13 PAGEID #: 1449




             Adult Parole Authority, 141 Ohio St. 3d 375 (2014) on the claim that
             Plaintiff kidnapped and raped a mental [sic] retarded female[.]

          B. The Magistrate Judge abused her discretion and erred as a matter of
             law when she relied on clearly erroneous findings of fact, used hearsay
             statements, improperly applied the law, and used an erroneous legal
             standard in determining summary judgment on the claim that Plaintiff
             kidnapped and raped a mentally retarded white female[.]

          C. The Magistrate Judge abused her discretion and erred as a matter of
             law where she ignored and/or refused to apply clearly established state
             and United States Supreme Court law in determining summary
             judgment on the claim that Plaintiff caused the victim to become
             pregnant with an African-American child resulting in placing the child
             up for adoption[.]

          E. The Magistrate Judge abused her discretion and erred as a matter of
             law when she relied on clearly erroneous findings of fact, improperly
             applied the law, and used an erroneous legal standard in her review of
             Plaintiff’s claim that the Parole Board in 2015 and 2018 relied on false
             information that community member(s) had previously objected to
             release on parole[.]

          F. The Magistrate Judge abused her discretion and erred as a matter of
             law when she relied on clearly erroneous findings of fact in her review
             of Plaintiff’s claim that his parole records falsely report that he was
             convicted of domestic violence[.]

          G. The Magistrate Judge abused her discretion and erred as a matter of
             law when she relied on clearly erroneous findings of fact, improperly
             applied the law, and used and [sic] erroneous legal standard in her
             review of Plaintiff’s claim that the denial of parole based on factors of
             violence, brutality was based on false information/reports[.]

          H. The Magistrate Judge abused her discretion and erred as a matter of
             law when she relied on clearly erroneous findings of fact, failed to
             apply the correct legal standard, and disregarded the jury verdict in
             her review of Plaintiff’s claim that the Parole Board relied on false
             information to deny parole based on violence and brutality.

          I. The Magistrate Judge abused her discretion and erred as a matter of
             law where she intentionally failed to consider and analyze Plaintiff’s
             claim Number #1 in his summary judgment arguing that he was
             denied meaningful and fair parole consideration where Defendants
             withheld and/or intentionally concealed, or failed to give Plaintiff
             notice of all the grounds considered to deny parole[.]

                                           4
Case: 2:18-cv-00908-SDM-SLO Doc #: 134 Filed: 07/26/21 Page: 5 of 13 PAGEID #: 1450




            K. The Magistrate Judge abused her discretion and erred as a matter of
               law here she failed to determine whether the Parole Board has the
               initial burden of proof to show with clear and convincing evidence that
               the grounds used to deny parole are supported by sufficient evidence of
               accuracy[.]

 (Objs., generally.) The objections can be distilled into two general categories:

            •   The Magistrate Judge failed to consider Mr. Dodson’s argument that
                Defendants violated his rights by “with[olding] and/or intentionally
                conceal[ing]” the basis for their decision.

            •   The Magistrate Judge failed to properly apply the law set forth in
                Keith and, thus, erred in finding that his parole record did not contain
                substantive errors of fact, as to:

                   o Past community objection to Mr. Dodson’s release;

                   o Mr. Dodson’s criminal history;

                   o Mr. Dodson’s victim’s intellectual disability;

                   o Mr. Dodson’s victim’s pregnancy following the rape and the
                     paternity of the child born therefrom; and

                   o The nature of Mr. Dodson’s crimes.

 Upon a de novo review of the record, the Court finds Mr. Dodson’s objections

 unpersuasive. They are addressed, in turn, below.

       A.       Mr. Dodson was fully informed of the basis upon which he was
                denied parole.

       Mr. Dodson objects to the Magistrate Judge’s Report and Recommendation on

 the basis that she “failed to consider and analyze his very first claim asserting:

 Plaintiff was denied menaingful [sic] and fair parole consideration where

 Defendants withheld/concealed the actual grounds and basis upon which parole was

 denied.” (Objs., 17.) Mr. Dodson is correct that the Report and Recommendation




                                             5
Case: 2:18-cv-00908-SDM-SLO Doc #: 134 Filed: 07/26/21 Page: 6 of 13 PAGEID #: 1451




 does not address this argument head on. 1 But the Court’s work is not done. See 18

 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       In his motions for summary judgment, Mr. Dodson asserts that the Decision

 and Minutes Sheet, which he admits having properly received after his 2018 parole

 hearing, does not reflect the content of the Vote Sheets, which he obtained in

 discovery. Specifically, he finds the following differences:

       1. Offender Change – Dodson has limited insight into the commission
          of his crime.

       2. Offender Change – Dodson lacks relevant programming.

       3. Offender Change – Dodson lacks positive Offender Change.

       4. Case-Specific Details (Prior Hrg. Notes—EWV) – Community
          members have objected to release in the past.

       5. Observations – Insufficient time served on Conviction, Lacks insight,
          Lacks Programming.

       6. Rationale – Dodson has not served sufficient time on his conviction
          in the interest of justice.

 (ECF Nos. 109 and 110, 7 (citing ECF No. 81, PAGEID # 817).) Mr. Dodson further

 argues that even the Minutes Sheets did not disclose the following “ground[] for

 denial of parole”:

       Plaintiff kidnapped and raped a mentally retarded white female causing
       her to become pregnant with an African-American child resulting in the
       victim placing the child up for adoption.



       1  Curiously, Defendants’ response to Mr. Dodson’s motions for summary
 judgment is also silent on this argument. Their failure to respond does not,
 however, foreclose the matter. Cf. F.T.C. v. E.M.A. Nationwide, Inc., 767 F.3d 611,
 630 (6th Cir. 2014) (“[E]ven where a motion for summary judgment is unopposed, a
 district court must review carefully the portions of the record submitted by the
 moving party to determine whether a genuine dispute of material fact exists.”).

                                             6
Case: 2:18-cv-00908-SDM-SLO Doc #: 134 Filed: 07/26/21 Page: 7 of 13 PAGEID #: 1452




 (Id.) In Mr. Dodson’s view,

        Defendants hid this ground under the ruse of extensive victimization in
        the Decision and Minutes form. Plaintiff would not have been aware of
        the meaning except for receiving his parole file. Defendants did not
        provide actual meaning. . . . They simply withheld the information and
        placed that information in parole record which they knew inmates won’t
        have access to.

 (Id., 7–8.)

        The record belies Mr. Dodson’s allegations. “Due process in parole

 proceedings is satisfied as long as the procedure used affords the inmate an

 opportunity to be heard, and, if parole is denied, the parole board informs the

 inmate of the basis upon which it denied parole.” Swihart v. Wilkinson, 209 F. App’x

 456, 459 (6th Cir. 2006) (citing Greenholtz v. Inmates of the Neb. Penal and Corr.

 Complex, 442 U.S. 1, 19 (1979)). As to the grounds for denial of parole purportedly

 withheld from the Minutes Sheet, but which appear in the Vote Sheet, they are

 captured in the Vote Sheet’s summary conclusion, which is reproduced near-

 verbatim on the Minutes Sheet:

        Inmate Dodson has been assessed as having an Elevated Risk for
        reoffending. Inmate Dodson’s case is aggravated by the case-specific
        factors of violence, brutality, multiple occurrences, multiple victims, and
        extensive victimization. In the Interest of Justice, inmate Dodson has
        not served sufficient time on his convictions. Inmate Dodson has
        completed some relevant programs to address his risk factors for re-
        offending; However, the Serious Nature of the Crimes and the
        aggravating circumstances in the offenses do outweigh the efforts
        presented by inmate Dodson. The aggravating circumstances in this
        case lead the Board to conclude that release would demean the
        seriousness of the offenses and not further the interest of justice. After
        weighing relevant factors, the board does not consider the Inmate
        suitable for release at this time and assesses a three year continuance.




                                            7
Case: 2:18-cv-00908-SDM-SLO Doc #: 134 Filed: 07/26/21 Page: 8 of 13 PAGEID #: 1453




 (ECF No. 81-6, PAGEID # 817. See also ECF No. 81-6, PAGEID # 813.) As to the

 grounds for denial of parole that were purportedly obfuscated, the Court has no

 basis—let alone a reasonable one—to infer that Defendants were anything short of

 fully candid with Mr. Dodson as to the reasons for their denial. 2 Mr. Dodson was

 informed of the basis upon which he was denied parole, in satisfaction of his due

 process rights.

       Mr. Dodson’s objection related to the alleged failure of the Parole Board to

 inform him of the reasons for denial is OVERRULED.

       B.     The Magistrate Judge accurately stated and appropriately
              applied the Keith standard.

       Mr. Dodson next takes issue with the Magistrate Judge’s application of the

 law set forth in Keith. The Court finds no error in the Magistrate Judge’s statement

 and application of the law. As the Magistrate Judge explained:

       A prisoner has no federal constitutional right to parole. See [Greenholtz,
       442 U.S. at 7] (“[t]here is no constitutional or inherent right of a
       convicted person to be conditionally released before the expiration of a
       valid sentence.”). “‘[T]he [S]tate of Ohio has not created a liberty interest
       in parole eligibility, as it has a completely discretionary parole system.’”
       Jergens v. Ohio Dep’t of Rehab. & Corr. Adult Parole Auth., 492 F. App’x
       567, 570 (6th Cir. 2012) (quoting Michael v. Ghee, 498 F.3d 372, 378 (6th
       Cir. 2007)). But Ohio law “create[s] a minimal due-process expectation
       that the information [in an inmate’s parole file] will actually and
       accurately pertain to the prisoner whose parole is being considered.”
       [Keith, 141 Ohio St.3d at 381]; see Jergens, 492 F. App’x at 570. Thus,
       “even though Ohio prisoners have no liberty interest in parole itself,
       they do possess a liberty interest in being free from ‘parole decisions . . .

       2 To the extent that Mr. Dodson argues he was not informed that the Parole
 Board was aware of, or considered, his victim’s intellectual disability, subsequent
 pregnancy, or release of the child for adoption in pre-2018 parole hearings, the
 argument is not properly before the Court. Mr. Dodson’s Fourteenth Amendment
 claims concerning the Parole Board’s pre-2018 decisions were dismissed as
 incapable of redress. (See ECF No. 31, 18. See also ECF No. 39, 4.)

                                            8
Case: 2:18-cv-00908-SDM-SLO Doc #: 134 Filed: 07/26/21 Page: 9 of 13 PAGEID #: 1454




       made in reliance on information that the Parole Board [knew was]
       inaccurate or ha[d] reason to know [was] inaccurate.’” Jackson v.
       Hudson, No. 2:18-cv-1319, 2019 WL 3521745, [at] *3 (S.D. Ohio Aug. 2,
       2019) (Watson, J.) (quoting Kinney v. Mohr, No. 2:13cv1229, 2015 WL
       1197812, at *4 (S.D. Ohio 2015) (Marbley, J.)).

       What controls determination of whether the parole board or the Ohio
       Adult Parole Authority (OAPA) relied on information it knew, or had
       reason to know, was inaccurate? Keith is instructive. The Ohio Supreme
       Court explained in Keith that the parole board was not required to
       “conduct an extensive investigation on the information it reviews for
       every prisoner to ensure accuracy . . .” and it was not required to “credit
       every unsupported allegation by a prisoner that the information is
       inaccurate.” 141 Ohio St.3d at 380. “But where there are credible
       allegations, supported by evidence, that the materials relied on at a
       parole hearing were substantively inaccurate, the OAPA has an
       obligation to investigate and correct any significant errors in the record
       of the prisoner.” Id. The Ohio Supreme Court observed that Keith
       presented more than mere allegations; he “made a showing that there
       may be substantive errors in his record that may influence the OAPA’s
       consideration of his parole.” Id. at 381 (emphasis added). The
       substantive error in Keith’s parole record indicated he had been paroled
       eight times when he had been paroled only six times. The remedy: an
       Order requiring the OAPA to “conduct an investigation into Keith’s
       allegations and correct any substantive errors in the record it uses to
       consider him for parole.” Id. at 381 (emphasis added).

       In a more recent parole-due-process case, the Ohio Supreme Court
       provided insight into what amounts to “substantive error”: “The
       question is whether the alleged error, supported by evidence, may have
       affected the outcome of the parole hearing.” State ex rel. Cobb v. Ohio
       Adult Parole Auth., 155 Ohio St.3d 527, 530 (2018). “‘[S]ubstantive error’
       in this context to mean ‘substantial error,’ or ‘an error that affects a
       party’s substantive rights or the outcome of the case and, as a
       consequence, may require reversal on appeal.’” Al’Shahid v. Hudson,
       2:18cv33, 2020 WL 469876, at *5 (S.D. Ohio 2020) (Deavers, M.J.)
       (quoting Cobb, 155 Ohio St.3d at 529).

       In the end:

             The OAPA has and retains wide-ranging discretion in
             parole matters. A prisoner lacks any constitutional or
             statutory right to parole. However, having established a
             parole system, and having put in place statutory and
             regulatory language requiring the OAPA to consider

                                           9
Case: 2:18-cv-00908-SDM-SLO Doc #: 134 Filed: 07/26/21 Page: 10 of 13 PAGEID #: 1455




              relevant information regarding a prisoner it is considering
              for parole, the state has created a minimal due-process
              expectation that the information will actually and
              accurately pertain to the prisoner whose parole is being
              considered.

        Keith, 141 Ohio St.3d at 381.

 (ECF No. 122, 6–8.)

        Applying Keith, the Magistrate Judge concluded that Mr. Dodson had not

 made “credible allegations, supported by evidence,” that any information in his

 parole record was inaccurate, or that Defendants knew or should have known that

 any such information was inaccurate. (See, e.g., id., 11 (“Dodson does not otherwise

 rely on affirmative or probative evidence that indicate Defendants knew, or

 reasonably should have known, his victim [did not have] an intellectual disability.”)

 (emphasis added); 12 (“[Dodson] fails to point to evidence within or outside his

 parole records sufficient to either cast doubt on his victim’s statements or create a

 reasonable inference that Defendants knew, or should have known, her information

 was false.”) (emphasis added); 14 (“Dodson has not . . . produced evidence upon

 which a jury could reasonably conclude that in 2018, Defendants denied him parole

 in 2018 based on information they knew, or should have known, was false.”)

 (emphasis added); 14 (“[T]here is no evidentiary support for Dodson’[s] assertion

 that the 2018 Parole Board relied on false information concerning a purported

 domestic-violence conviction.”) (emphasis added); 15 (“Dodson . . . has not presented

 affirmative evidence tending to show that the Parole Board relied on false facts

 when it considered the case-specific factors of violence, brutality, and extensive

 victimization of the crimes he committed.”) (emphasis added); 16 (“Dodson has not

                                           10
Case: 2:18-cv-00908-SDM-SLO Doc #: 134 Filed: 07/26/21 Page: 11 of 13 PAGEID #: 1456




 presented any . . . evidence indicating that his parole records contain false

 information about his termination from the Comprehensive Sex Offender

 Program.”) (emphasis added).)

        Mr. Dodson’s objections center on the Magistrate Judge’s insistence that the

 alleged inaccuracies in his parole record be backed by proof. The objection is without

 merit. The Ohio Supreme Court was clear that the OAPA need not “conduct an

 extensive investigation on the information it reviews for every prisoner to ensure

 accuracy,” or “credit every unsupported allegation by a prisoner that the

 information is correct.” Keith, 141 Ohio St.3d at 380. Instead, “where there are

 credible allegations, supported by evidence, that the materials relied on at a parole

 hearing were substantively inaccurate, the OAPA has an obligation to investigate

 and correct any significant errors in the record of the prisoner.” Id. As the

 Magistrate Judge correctly concluded, Mr. Dodson failed to put forth credible

 allegations, supported by evidence, of inaccuracies in his parole record.

        Mr. Dodson’s disagreement with the Magistrate Judge as to the weight of the

 “evidence” he does proffer—including the absence of a conviction under Ohio Rev.

 Code §§ 2907.02(A)(1)(c), 2903.11, or 2903.13(A), an affidavit stating his own belief

 that he did not impregnate his victim, a letter indicating the birthdate of the child

 born therefrom, and a thickheaded soliloquy demonstrating a failure to

 acknowledge that his crimes were indeed violent and brutal 3—finds no purchase



        The language of Mr. Dodson’s argument is jarring, and warrants
        3

 reproduction here for context:


                                           11
Case: 2:18-cv-00908-SDM-SLO Doc #: 134 Filed: 07/26/21 Page: 12 of 13 PAGEID #: 1457




 with the Court. (See Objs., generally. See also ECF No. 125.) His further concern

 that the law, as applied by the Magistrate Judge, would permit the OAPA to litter

 prisoners’ parole records with inaccurate information is misplaced. (See Objs., 18.

 See also ECF No. 130-2, 4.) Keith leaves no room for such misconduct. Instead, it

 imposes an affirmative obligation on the OAPA to exclude known inaccuracies from

 consideration.

        Mr. Dodson’s objections related to the statement and application of Keith are

 OVERRULED.

 IV.    CONCLUSION

        Based upon the foregoing, and pursuant to Rule 72(b) of the Federal Rules of

 Civil Procedure, after a de novo determination of the record, this Court concludes

 that Mr. Dodson’s objections to the Report and Recommendation are without merit.

 The Court therefore OVERRULES Mr. Dodson’s objections and ADOPTS and

 AFFIRMS the Magistrate Judge’s Report and Recommendation. Accordingly:

           •    Defendants’ Motion for Summary Judgment (ECF No. 83) is
                GRANTED;

           •    Mr. Dodson’s Motions for Summary Judgment (ECF Nos. 109, 110) are
                DENIED;


        The Magistrate used as an example, the claim that plaintiff was talking
        about killing the victim (how is this violent or brutal?); started to throw
        victim out of window but did not (how is this brutal?); forced vaginal
        intercourse (how is this violent and brutal?) While plaintiff admit that
        rape (forced intercourse) is terrible and should have never happened to
        the victim for which I trully apologize, however, I did not beat her, I did
        not cause any physical harm, no hospital stay, I forced intercourse on
        her.

 (Objs., 14.)

                                            12
Case: 2:18-cv-00908-SDM-SLO Doc #: 134 Filed: 07/26/21 Page: 13 of 13 PAGEID #: 1458




           •   Mr. Dodson’s Motion Requesting Leave to Submit and Argue in his
               Motion for Summary Judgment New Evidence Discovered in
               Defendants’ Summary Judgment Motion (ECF No. 103) is GRANTED
               to the extent his arguments have been considered, and otherwise
               DENIED;

           •   Mr. Dodson’s Motion to Seek Further Discovery Pursuant to Fed. R.
               Civ. P 56 (ECF No. 106) is DENIED; and

           •   Mr. Dodson’s Objection to and Request to Strike Defendants’ Response
               in Opposition to his Motion for Summary Judgment (ECF No. 119) is
               OVERRULED and DENIED as moot.

        Further, as to the motions filed after publication of the Report and

 Recommendation:

           •   Mr. Dodson’s Motion for Leave to Supplement the Summary Judgment
               Record Pursuant to Fed. R. Civ. P. 56(e)(1) (ECF No. 125) is
               GRANTED to the extent his arguments have been considered, and
               otherwise DENIED;

           •   Mr. Dodson’s Motion for Leave to File Out of Time Reply and Objection
               to Defendants’ April 16, 2021 Response to Plaintiff’s Objection to the
               Magistrate Judge’s Report and Recommendation (ECF No. 130) is
               GRANTED to the extent his arguments have been considered, and
               otherwise DENIED; and

           •   Mr. Dodson’s motions pertaining to the May 17, 2021 decision of the
               OAPA (ECF Nos. 131, 132) are DENIED.

        The Clerk is DIRECTED to ENTER JUDGMENT in accordance with this

 Opinion and Order and TERMINATE this case from the docket of the United

 States District Court for the Southern District of Ohio.

        IT IS SO ORDERED.


                                         /s/ Sarah D. Morrison
                                         SARAH D. MORRISON
                                         UNITED STATES DISTRICT JUDGE




                                           13
